DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
RE Claim 1, the claim amendment stating “at least a first vertical support and a second vertical support generally parallel to one another and extending forward in a first plane,” - it is unclear how two separate elements which are parallel to one another may then be in the same plane. The new limitation renders the claim vague and indefinite since it is not consistent with parallel to the plane of the second support, as best understood by the Examiner. Or, perhaps, the front edges of each of the first and second vertical supports lie in the same plane? 
It is recommended to amend the limitation to --at least a first vertical support and a second vertical support generally parallel to one another and extending forward from a first plane,-- and then further limit “at least one horizontal support” as defined by --the first plane--, providing context to the first plane. Otherwise, the first plane could be any one of the imaginary planes met by the limitation.
Appropriate correction is required. Claims 2-7 are rejected as dependent from claim 1 rejected above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, & 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cook (GB 2477303) in view of Kauders (AT 413780).
For Claim 1, Cook discloses a collapsible space saving planter (wherein the collapsible planter 10 of Cook saves space in the same manner as the instant invention, by collapsing), wherein said planter comprises:
nd paragraph rejection above, the side walls 12 are parallel to one another when assembled in the manner shown in Fig. 1), wherein the front end (represented by 13) of said first vertical support and said second vertical support define a plurality of inclined angled channels (recesses 35);
a plurality of elongated planar shelf members (25), wherein said shelf members span between said vertical supports and are configured for being removably positioned in said inclined angled channels in said vertical supports to provide a series of inclined angled shelves (Fig. 1);
at least one horizontal support member connecting the back end of said first vertical support and said second vertical support (one of 18 or 19);
wherein said back end of said vertical supports is spaced apart from a back end of said inclined angled channels to provide for a void configured for plant growth medium to form a root growth zone behind said shelves such that a continuous section of plant growth medium can be provided extending the height of said vertical supports and behind said shelves (wherein each of 18 and 19 provides space between itself and the “back end” of each shelf 25, as illustrated in Fig. 3a for example, the space between the far right end of 33 & 18 provides space for a continuous space of growth medium); and
wherein said space saving planter is configured to be collapsible into a flat pack configuration (Figs. 2a & 2b).

Kauders, like prior art above, teaches a vertical planting system (title, disclosure), further comprising a drip pan (base fixture 47), wherein said drip pan is configured to hold a liquid (the metal base fixture 47 may hold liquid), wherein said drip pan is configured such that first and second vertical supports sit within said drip pan when connected to said first and second vertical supports (as illustrated in Figure 2, for example, each of the side panels is positioned within base fixture).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the bottom of each of the vertical supports of Cook with the metal base fixture as taught by Kauders, in order to sufficiently weight the vertical structure, making the assemblable structure easier to ship and assemble.
For Claim 2, the above-modified reference teaches the space saving planter of claim 1, and Kauders further teaches wherein said space saving planter comprises a third vertical support and a fourth vertical support (as per each vertical structure of Fig. 2), wherein said vertical supports are connected by a total of four horizontal support members (the back panel of each vertical structure, Fig. 2) and arranged in a cube (Fig. 5, the third embodiment), wherein said angled shelves are configured to retain a plant growth medium in said cube (medium could be held between the back panels of each individual vertical structure or within each vertical structure to meet the claim limitation).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the vertical structure of Cook by providing multiple in 
For Claim 4, the above-modified reference teaches the space saving planter of claim 1, and Kauders further teaches wherein said first vertical support and said second vertical support each comprise a foot (each portion of 45 formed on either side of the vertical unit, Fig. 2), wherein a first foot is connected to a bottom of said first vertical support and a second foot is connected to a bottom of said second vertical support (“The skirt 45, which is part of the lower end of a planter 1,” Fig. 2), wherein said feet are configured to provide lateral support in a generally perpendicular direction to said horizontal support member such that said planter consists of a single column of said shelf members (the aforementioned feet provide force distribution through base fixture 47, thus providing “lateral” support). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the above-modified reference with the feet as taught by Kauders, in order to provide firm attachment to the base fixture, for example.
For Claims 5 & 6, the above-modified reference teaches the space saving planter of claim 1, and Kauders further teaches wherein said space saving planter comprises further comprising mounts for an irrigation system or for a greenhouse cover (recesses 127, Fig. 10, may be used to mount anything that the user wishes; note that the intended use of the mounts are not positively required, nor does the instant specification provide criticality to the additional components).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to further modify the above-modified reference with the mounting recesses as taught by Kauders, in order to provide a more versatile system capable of meeting any of the plants’ needs.
Claims 3 & 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cook in view of Kauders and Mittelmark (US 20110154985).
For Claim 3, the above-modified reference teaches the space saving planter of claim 2.
The above-modified reference is silent to wherein said space saving planter further comprises an internal box, wherein said internal box is positioned within said cube.  
Mittelmark, like prior art above, teaches a planter (Fig. 2C, for example) further comprising an internal box (the box 107, no reference number in Fig. 2C, as described in [0078-79] for example), wherein said internal box is positioned within an outside structure (Fig. 2C).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was effectively filed to modify the above-modified reference with an internal box as taught by Mittelmark, in order to provide a further structure for growing plants, as is known in the art.
For Claim 7, the above-modified reference teaches the space saving planter of claim 3, and Mittelmark further teaches wherein said internal box comprises a mounting system for a heating element (in the same manner as the instant invention, described in [0053], the internal box may serve to mount a heating element; thus, the internal box of Mittelmark may serve the same purpose).
Response to Arguments
Applicant’s arguments that the proposed combination of Tranchant in view of Deutrand would undo the intended function of the device of Tranchant, filed 15 December 2021, with respect to the rejection(s) of claims 1, 2, 5, & 6 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cook and Kauders, above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643